 


114 HR 1297 IH: Disaster Response Reform Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1297 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Jeffries introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide assistance for housing cooperatives damaged by a major disaster, to provide relief to homeowners affected by major disasters who have mortgages insured by the FHA or owned or guaranteed by Fannie Mae or Freddie Mac, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Disaster Response Reform Act of 2015.  IFEMA Disaster Assistance to Individuals and Households 101.Housing units in housing cooperatives (a)Housing cooperative definedSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by adding at the end the following: 
 
(13)Housing cooperativeThe term housing cooperative means a multi-unit housing project in which each dwelling unit is subject to separate use and possession by one or more cooperative members whose interest in such unit, and in any undivided assets of the cooperative association that are appurtenant to such unit, is evidenced by a membership or share interest in a cooperative association and a lease or other document of title or possession granted by such cooperative as the owner of all cooperative property.. (b)Major disaster assistance to individuals and householdsSection 408(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)) is amended by adding at the end the following: 
 
(5)Housing cooperatives 
(A)Damaged housing unitsIn carrying out paragraphs (2) and (3), the President shall— (i)treat an owner-occupied housing unit of a housing cooperative in the same manner as an owner-occupied private residence; and 
(ii)provide financial assistance for owner-occupied housing units of housing cooperatives on a unit-by-unit basis. (B)Essential living items (i)Eligibility for financial assistanceThe President may provide financial assistance under paragraphs (2) and (3) in connection with essential living items that are owned by the association for a housing cooperative and located in an owner-occupied housing unit of the housing cooperative. 
(ii)Procedures 
(I)In generalThe President shall establish procedures for providing assistance under clause (i). The procedures shall ensure that essential services in individual housing units of housing cooperatives are promptly restored following a major disaster and such units are returned to a safe and sanitary living or functioning condition. (II)Recipients of assistanceUnder such procedures, the President may provide financial assistance directly to residents of owner-occupied housing units of a housing cooperative or to the association for the housing cooperative. 
(C)Essential living item definedIn this paragraph, the term essential living item means those items necessary to return a residence to a safe and sanitary living or functioning condition.. (c)ApplicabilityThe amendment made by subsection (b) shall apply to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) after the date of enactment of this Act. 
102.Personal property in basements 
(a)In generalSection 408(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)) is further amended by adding at the end the following:  (6)Personal property in basements (A)Financial assistance for damaged personal propertyIn carrying out paragraphs (2) and (3), the President shall provide financial assistance in connection with personal property that is damaged in a major disaster and is located in the basement of an owner-occupied private residence in the same manner and to the same extent as personal property that is damaged in a major disaster and is located in any other portion of the residence. 
(B)Basement definedIn this paragraph, the term basement means an enclosed area of a dwelling where any portion of the exterior wall or concrete floor is below grade. . (b)ApplicabilityThe amendment made by subsection (a) shall apply to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) after the date of enactment of this Act. 
IIMortgage Relief for Homeowners in Disaster Areas 
201.90-day moratorium on foreclosures 
(a)Minimum requirementEach applicable agency head (as such term is defined in section 204) shall prohibit mortgagees and servicers under covered mortgages from initiating any foreclosure, whether judicial or nonjudicial, or taking any action in furtherance of a foreclosure already commenced, including conducting any foreclosure sale, with respect to the covered mortgage during the 90-day period that begins upon the Presidential declaration of the disaster referred to in section 204(2)(A)(ii) with respect to such mortgage. (b)Additional reliefSubsection (a) may not be construed to prevent or prohibit an applicable agency head from extending the period specified in such subsection or taking any other relief or forbearance action with respect to covered mortgages. 
202.Requirement to offer forbearance to affected homeowners 
(a)NotificationEach applicable agency head shall require each mortgagee of a covered mortgage to notify the mortgagor under the mortgage, in writing, not later than the expiration of the 45-day period that begins upon the Presidential declaration of the disaster referred to in section 204(2)(A)(ii) with respect to such mortgage, and in such form as the applicable agency heads shall require pursuant to guidelines issued under section 205— (1)that the mortgage is a covered mortgage that may be eligible for forbearance relief under this section; 
(2)of the requirements for eligible homeowners to qualify for such relief; (3)of the terms of such relief; 
(4)of what action the mortgagor must take to request such relief; (5)that the mortgagor and the mortgagee can agree to terms of forbearance in lieu of or in addition to forbearance relief that may be required under this section to be offered to the mortgagor; and 
(6)how to contact the mortgagee regarding such additional or alternative relief. (b)Request for reliefThe applicable agency heads shall, by guidelines issued under section 205, provide for mortgagors under covered mortgages to submit requests, during the 90-day period beginning upon the expiration of the notification period under subsection (a), to the mortgagees of such mortgages for forbearance relief under this section. 
(c)DeterminationUpon receipt of a request made by a mortgagor under a covered mortgage for forbearance relief under this section that is submitted during the period referred to in subsection (b), the mortgagee shall promptly determine whether the mortgagor is an eligible homeowner and immediately notify the mortgagor in writing of such determination.  (d)Requirement To offer forbearanceIf, pursuant to a request for relief submitted pursuant to subsection (b) with respect to a covered mortgage, the mortgagee for the mortgage determines that the mortgagor under the mortgage is an eligible homeowner, the mortgagee shall, together with the notification required under subsection (c) submit to the eligible homeowner— 
(1)a written offer for forbearance that meets the requirements of subsection (e); (2)an explanation of the terms of such offer and when such offer will expire; 
(3)an explanation of what action the mortgagor must take to accept such offer; (4)notification that the mortgagor and the mortgagee can agree to terms of forbearance in lieu of or in addition to forbearance relief required under this section to be offered to the mortgagor; and 
(5)how to contact the mortgagee regarding such additional or alternative relief. (e)Terms of forbearance (1)In generalAn offer for forbearance with respect to a covered mortgage meets the terms of this subsection only if— 
(A)the forbearance provides— (i)for the suspension of payments due under the mortgage for a period that— 
(I)has a duration that is not shorter than 6 months; and (II)begins after the declaration of the major disaster referred to in section 204(2)(A)(ii) but not later than 120 days after such declaration, and may cover periods for which payments due under the mortgage were not paid that occurred before the offer for relief under this section was accepted; and 
(ii)for recoupment of any arrearage of amounts due under the mortgage resulting from forbearance to by increasing the monthly payments due under the mortgage after the expiration of the forbearance period by an amount not exceeding 5 percent of the monthly amount that would otherwise be due for such month under the original terms of the mortgage; and (B)the offer provides for forbearance and terms, requirements, and procedures for such forbearance that otherwise comply with guidelines issued by the Secretary and the Director pursuant to paragraph (2) of this subsection. 
(2)Establishment of termsThe applicable agency heads shall, by guidelines issued pursuant to section 205, provide for the terms, requirements, and procedures for forbearance offered under this section.  (f)Other forbearance (1)Agreements between mortgagor and mortgageeThis section may not be construed to prevent an eligible homeowner and the mortgagee for the covered mortgage of such eligible homeowner from agreeing to any other forms or terms of forbearance, regardless of whether such eligible homeowner makes a request under subsection (b) or receives an offer of forbearance pursuant to subsection (d). 
(2)Limitations on agenciesAn applicable agency head may not establish— (A)any limitations or restrictions on the forms or terms of forbearance relief that a mortgagee may offer or agree to with respect to a covered mortgage, including the duration of the forbearance period, the duration of the period for recoupment of arrearages resulting from forbearance, and the amount of principal forgiven; or 
(B)any requirement that a mortgagee obtain approval of the agency head before the mortgagee may offer or agree to any particular forms or terms of forbearance relief with respect to a covered mortgage. 203.Enforcement (a)FHAThe Secretary and the Mortgagee Review Board shall enforce compliance by mortgagees with this title and the guidelines issued to carry out this title under section 202(c) of the National Housing Act (12 U.S.C. 1708(c)). 
(b)Fannie Mae and Freddie MacIf the Director determines, on the record after an opportunity for an agency hearing, that a mortgagee has violated this title or the guidelines issued to carry out this title, the Director shall prohibit the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation from purchasing, acquiring, newly lending on the security of, newly investing in securities consisting of, or otherwise newly dealing in any mortgage of or originated by such mortgagee for a period of 12 months.  204.DefinitionsFor purposes of this title, the following definitions shall apply: 
(1)Applicable agency headThe term applicable agency head means— (A)the Secretary, with respect to a covered mortgage described in paragraph (2)(B)(i); and 
(B)the Director, with respect to a covered mortgage described in paragraph (2)(B)(ii). (2)Covered mortgageThe term covered mortgage means a mortgage— 
(A)that is secured by a one- to four-family dwelling that— (i)is the principal residence of the mortgagor; and 
(ii)is located within an area for which a major disaster was declared pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); and (B)that is— 
(i)insured under title II of the National Housing Act (12 U.S.C. 1707 et seq.); or (ii)owned or guaranteed by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation. 
(3)DirectorThe term Director means the Director of the Federal Housing Finance Agency. (4)Eligible homeownerThe term eligible homeowner means a mortgagor under a covered mortgage whose— 
(A)household experienced a disruption in income as a result of the major disaster referred to in paragraph (2)(A)(ii), as determined in accordance with guidelines issued pursuant to section 205; or (B)residence that secures the mortgage was damaged as a result of the major disaster referred to in paragraph (2)(A)(ii), as determined in accordance with guidelines issued pursuant to section 205. 
(5)MortgageeThe term mortgagee means, with respect to a covered mortgage, the original lender under the mortgage and any affiliates, agents, subsidiaries, successors, or assignees of such lender, any subsequent purchaser, trustee, or transferee of the mortgage or credit instrument issued by such lender. (6)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. 
205.GuidelinesNot later than the expiration of the 30-day period beginning on the date of the enactment of this Act, the Secretary and the Director shall jointly issue regulations to carry out this title.  